DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group IV, claims 17-23, in the reply filed on 14 January 2022 is acknowledged. 
Status of the Claims:
Claims 7-9 and 15, and 24-30 have been cancelled.
Claims 1-6, 10-14, 16 and 31-37 have been withdrawn as directed to a nonelected invention.
Claims 17-23 are presented for examination on the merits.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006-036696 (hereinafter “’696”) [cited by Applicant in IDS filed 5/28/20] in view of Shen et al. (2018) and Honda et al. (1986) [cited by Applicant in IDS filed 8/24/21].
‘696 beneficially discloses a good sleep-promoting effect of a composition containing a Perilla frutescens leaf extract.
	The cited reference does not explicitly disclose that the Perilla frutencens leaf extract is a fermented extract.

Honda et al. (1986) beneficially teaches that the active components providing the known sedative effect of Perilla frutescens (Labiatae) are the phytosterols, perillaldehyde and PA and stigmasterol.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine use an composition having an action of promoting good sleep and a beverage containing the same, and includes a Perilla frutescens leaf extract as taught by ‘696 and to further employ fermentation of the leaves to improve the extraction of the active phytosterols as taught by Shen and Honda references. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").   In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any . See Philips v. Google & Microsoft 2020.
As Applicant points out in the instant Specification, a composition having an action of promoting good sleep and a beverage containing the same, and includes a Perilla frutescens leaf extract is known in the field. 
 It would have been well within the purview of the skilled artisan to employ fermentation with a strain such as Lactobaccillus in order to get the best possible extraction of phytosterols, which are the active component of Perilla frutescens leaf.
	The adjustment of particular conventional working conditions (e.g.,  determining an optimum fermentation/extraction conditions such as temperature, duration, solvent, etc. depending on the specifically employed combination of strains and solvents) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
Accordingly, the instant claims where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655